
	

113 S2319 IS: FACT Act
U.S. Senate
2014-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2319
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2014
			Mr. Flake introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 11 of the United States Code to require the public disclosure by trusts established
			 under section 524(g) of such title, of quarterly reports that contain
			 detailed information regarding the receipt and disposition of claims for
			 injuries based on exposure to asbestos, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Furthering Asbestos Claim Transparency Act of 2014 or the FACT Act.
		
			2.
			Amendments
			Section 524(g) of title 11, United States Code, is amended by adding at the end the following:
			
				
					(8)
					A trust described in paragraph (2) shall, subject to section 107—
					
						(A)
						not later than 60 days after the end of every quarter, file with the bankruptcy court a report
			 that—(i)shall be made available on the court’s public docket; and(ii)with respect
			 to such quarter—
							
								(I)
								shall describe each demand the trust received from, including the
			 name and exposure history of, a
			 claimant and the basis for any payment from the trust made to such
			 claimant; and
							
								(II)
								shall not include any confidential medical record or the claimant’s full social security number;
			 and
							
						(B)
						upon written request, and subject to payment (demanded at the option of the trust) for any
			 reasonable cost incurred by the trust to comply with such request, provide
			 in a timely manner any information related to payment from, and demands
			 for payment from, such trust, subject to appropriate protective orders, to
			 any party to any action in law or equity if the subject of such action
			 concerns liability for asbestos exposure.
					.
		
			3.
			Effective date; application of amendmentsThis Act and the amendments made by this Act shall—(1)take
			 effect on the date of the enactment of this Act; and
				(2)
				apply with respect to any case commenced under title 11 of the
			 United States Code before, on, or after the date of enactment of this
			 Act.
			
